DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “one or more physical parameters of the one or more objects”, in lines 13 and 14, which is improper because there is a previous recitation of one or more physical parameters of the one or more objects.  Suggested correction is for the limitation to read “the one or more physical parameters of the one or more objects”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “one or more physical parameters of the one or more objects” will be interpreted as ““the one or more physical parameters of the one or more objects” that is present in the preceding limitation.

Claim 1 is objected to because of the following informalities: the claim recites “one or more physical parameters of the autonomous device”, in lines 14 and 15, which is improper because there is a previous recitation of one or more physical parameters of the autonomous device.  Suggested correction is for the limitation to read “the one or more physical parameters of the autonomous device”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “one or more physical parameters of the autonomous device” will be interpreted as ““the one or more physical parameters of the autonomous device” that is present in the preceding limitation.

Claim 9 is objected to because of the following informalities: the claim recites “one or more physical parameters of the one or more objects”, in lines 11 and 12, which is improper because there is a previous recitation of one or more physical parameters of the one or more objects.  Suggested correction is for the limitation to read “the one or more physical parameters of the one or more objects”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “one or more physical parameters of the one or more objects” will be interpreted as ““the one or more physical parameters of the one or more objects” that is present in the preceding limitation.

Claim 9 is objected to because of the following informalities: the claim recites “one or more physical parameters of the autonomous device”, in lines 12 and 13, which is improper because there is a previous recitation of one or more physical parameters of the autonomous device.  Suggested correction is for the limitation to read “the one or more physical parameters of the autonomous device”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “one or more physical parameters of the autonomous device” will be interpreted as ““the one or more physical parameters of the autonomous device” that is present in the preceding limitation.

Claim 16 is objected to because of the following informalities: the claim recites “one or more physical parameters of the one or more objects”, in lines 10 and 11, which is improper because there is a previous recitation of one or more physical parameters of the one or more objects.  Suggested correction is for the limitation to read “the one or more physical parameters of the one or more objects”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “one or more physical parameters of the one or more objects” will be interpreted as ““the one or more physical parameters of the one or more objects” that is present in the preceding limitation.

Claim 16 is objected to because of the following informalities: the claim recites “one or more physical parameters of the autonomous device”, in lines 11 and 12, which is improper because there is a previous recitation of one or more physical parameters of the autonomous device.  Suggested correction is for the limitation to read “the one or more physical parameters of the autonomous device”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “one or more physical parameters of the autonomous device” will be interpreted as ““the one or more physical parameters of the autonomous device” that is present in the preceding limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more physical parameters including…." In line 10. It is unclear what the physical parameters are referring to as there are physical parameters for both the environment and the autonomous vehicle. There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note: For the purposes of examination the physical parameters will be interpreted as referring to either the environment or the autonomous vehicle.

Claim 9 recites the limitation "the one or more physical parameters including…." In line 8. It is unclear what the physical parameters are referring to as there are physical parameters for both the environment and the autonomous vehicle. There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note: For the purposes of examination the physical parameters will be interpreted as referring to either the environment or the autonomous vehicle.

Claim 16 recites the limitation "the one or more physical parameters including…." In line 7. It is unclear what the physical parameters are referring to as there are physical parameters for both the environment and the autonomous vehicle. There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note: For the purposes of examination the physical parameters will be interpreted as referring to either the environment or the autonomous vehicle.
All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kewlani et al. “A Stochastic Response Surface Approach to Statistical Prediction of Mobile Robot Mobility” (hereinafter “Kewlani”), in view of Li et al. “Development of a new integrated local trajectory planning and tracking control frame work for autonomous ground vehicles”(hereinafter “Li”), in view of Lam et al. “Evaluation of a transportation system employing autonomous vehicles: Evaluation of a Transportation System” (hereinafter “Lam”). 
Regarding claim 1, Kewlani teaches … generate one or more modified environmental parameters using one or more initial environmental parameters … (Figure 3, Page 4 Section 3,  The initial terrain of heavy clay is modified to dry sand)
the one or more initial environmental parameters including one or more physical parameters of one or more objects within an environment and one or more physical parameters of an autonomous device, the one or more physical parameters including at least one of: dimensions, pose, comparative proximity, and surface texture, (Figures 3 and 5, Tables 2 and 3, The physical parameters of the autonomous vehicle are set in the form of a dimension for the wheel, The physical parameters of the hill are the dimension and pose in terms of angle and dimensions as well as the surface texture for heavy clay and dry sand)
the modified environmental parameters including one or more physical parameters of the one or more objects within the environment (Figure 3, Figure 5, a hill is encountered which is different than the flat road within the environment)

Examiner’s note: In [0015] the physical parameters of the object include, friction, inertia, lengths of links, geometries, weight, surface roughness, and the other measures. Here, the hill has different coefficients of friction between heavy clay and dry sand, different geometries at 6 and 15 degrees of incline, and surface roughness between heavy clay and dry sand. Therefore, the hill is being interpreted as an object within the environment under the broadest reasonable interpretation.

	and one or more physical parameters of the autonomous device; (Table 2, wheel width and radius, are physical parameters of the autonomous device)
generate a simulation using the one or more modified environmental parameters; (Abstract, Page 2 Section A Right Column, Pages 2 and 3 Algorithmic Implementation, Tables 3 and 4, Figure 5, Using the heavy clay and dry sand, a number of simulations are run)
present the simulation to a plurality of control models for the autonomous device, the control models being configured to define the behavior of the autonomous device when interacting with the simulation, (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions, A number of control parameters including variables relating to the vehicle and the initial velocity of the vehicle are simulated for the autonomous robot)
each of the plurality of control models providing an information set, the information set including information on the performance or behavior of the autonomous device in simulation;(Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions A number of control parameters including variables relating to the vehicle and the initial velocity are an information set, which in turn creates probability information)
determine a performance metric for each of at least two of the plurality of control models using the corresponding information set, the performance metric relating to overall performance of the autonomous device in the simulation or performance related to a specific portion of the simulation; (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions, A probability of success is created at two different inclines and a plurality of initial velocities)
Kewlani does not explicitly teach one or more processors; and a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to: select one of the plurality of control models based on the performance metric; and incorporating the selected one of the plurality of control models into the autonomous device to control the autonomous device in a real world environment, whereby failures in the real world are avoided or mitigated using the selected one of the plurality of control models.
Li teaches one or more processors; and a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to: (Page 120 Fourth Paragraph, A graphic processing unit is used to solve several challenging motion planning problems using driving scenarios)

Examiner’s Note: Here the claim contains functional language that causes the processor to perform a function. Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. (MPEP 2114 (IV)). As the GPU of Li has a processor and memory capable of operating the instructions of the claim, the GPU can inherently perform the claimed function and the rejection under 35 U.S.C. 103 is appropriate.

select one of the plurality of control models based on the performance metric; (Abstract, Page 119 Third and Fourth paragraphs, Page 121 last paragraph to Page 122 first paragraph, Page 127 Last paragraph before section 2.2, An optimal model is chosen that meets safety, comfort performance and trajectory) 
and incorporating the selected one of the plurality of control models into the autonomous device to control the autonomous device in a real world environment, (Page 135 Section 4, after the simulated algorithms have been verified, the algorithms were tested (stored) in the autonomous vehicle for hundreds of kilometers)
whereby failures in the real world are avoided or mitigated using the selected one of the plurality of control models. (Page 135 Section 4 Field Testing and verification, Figures 18-20, Obstacles are avoided using the collision-free optimal trajectory)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Kewlani with Li as the references deal with simulating autonomous vehicle performance, in order to implement a system that uses a processor and memory to choose the best model and test it in the real world. Li would modify Kewlani by using a computing device to choose the best model from the simulation runs and testing it in the real world. The benefit of doing so is the best control algorithm can be selected and executed. (Li Page 127 Last paragraph before section 2.2)
The combination of Kewlani and Li does not explicitly teach and introducing error into the one or more initial environmental parameters, the error being introduced into at least one of the one or more physical parameters of the one or more objects within the environment,
Lam teaches and introducing error into the one or more initial environmental parameters, (Figure 7, Section 4.2 Page 2272, Section 4.6 Pages 2274-2275, Section 4.7 Page 2276, Figure 7, noise is introduced into the environment)
the error being introduced into at least one of the one or more physical parameters of the one or more objects within the environment, (Figure 7, Section 4.2 Page 2272, Section 4.6 Pages 2274-2275, Section 4.7 Page 2276, Figure 7, A filter adds Gaussian noise into everything in the environment including objects in the environment)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Kewlani and Li with Lam as the references deal with simulating autonomous vehicle performance, in order to implement a system that introduces error into the environmental parameters and objects in the environment. Lam would modify Kewlani and Li by introducing error through the addition of noise into the entire sensed environment. The benefit of doing so is system will be able to compensate for inaccuracies and counter the adverse effects of any errors in modeling, noise and unexpected disturbances. (Lam Page 2275 Section 4.6)

Regarding claim 2, the combination of Kewlani, Li and Lam teach the limitations of claim 1. Kewlani teaches wherein the information set includes an initial information set and one or more modified information sets. (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions A number of control parameters including variables relating to the vehicle and the initial velocity are an information set, they are modified and run up two different degrees of incline)

Regarding claim 3, the combination of Kewlani, Li and Lam teach the limitations of claim 1. Kewlani teaches wherein the modified environmental parameters are generated using one of a random modification, a bounded random modification, a selected random modification, a controlled modification, and combinations thereof. (Abstract, Page 2 section A, A Monte Carlo based method is used to consider terrain parameter uncertainty)

Regarding claim 4, the combination of Kewlani, Li and Lam teach the limitations of claim 3. Kewlani teaches wherein the modified environmental parameters are generated using the random modification according to a Monte Carlo scheme. (Abstract, Page 2 section A, A Monte Carlo based method is used to consider terrain parameter uncertainty)

Regarding claim 5, the combination of Kewlani, Li and Lam teach the limitations of claim 1. Kewlani teaches wherein at least one of the modified environmental parameters is a physical characteristic of the autonomous device. (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions, A number of control parameters including variables relating to the vehicle and the initial velocity of the vehicle are simulated for the autonomous robot)

Regarding claim 6, the combination of Kewlani, Li and Lam teach the limitations of claim 1. Kewlani teaches wherein the generation module further includes instructions to collect environmental information, using a sensor system, from one or more real world environments. (Abstract, Page 1 Right Column Second to last Paragraph, Page 2 section A, Sensors are used to classify terrain including LIDAR)

Regarding claim 7, the combination of Kewlani, Li and Lam teach the limitations of claim 1. Kewlani teaches wherein the performance metric is a measure of success to failure in performing a task in the simulation. (Figure 5, A probability plot show the probability of success to failure given an initial velocity and degree of incline)

Regarding claim 8, the combination of Kewlani, Li and Lam teach the limitations of claim 1. Kewlani teaches wherein the selection module further includes instructions to determine an impact of the initial environmental parameters on the one or more control models. (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions, The probability is shown as models of the vehicle, terrain and velocity are randomly changed, each change effects the probability)

In regards to claim 9, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 11, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 12, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 13, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 14, it is the computer readable embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 15, it is the computer readable embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 16, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Regarding claim 17, the combination of Kewlani, Li and Lam teach the limitations of claim 16. Kewlani teaches wherein the initial information set includes environmental information as related to performance information for the one or more control models. (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions A number of control parameters including variables relating to the vehicle and the initial velocity are an information set, they are modified and run up two different degrees of incline; the performance of the vehicle using the control model is tied to the probability of success)

In regards to claim 18, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 19, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 20, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gammaitoni et al. “Noise Activated Nonlinear Dynamic Sensors”: Teaches the introduction of noise into an environment to study the effect on sensors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147